 
Exhibit 10(u)

EMPLOYMENT AGREEMENT
 
AGREEMENT (the “Agreement”) dated this February 27, 2007 (the “Effective Date”)
made by and between Presstek, Inc., a Delaware corporation, its parents,
subsidiaries, divisions, or affiliated entities, successors and assigns (the
“Employer”), and Jeffrey Cook, (the “Employee”).
 
WHEREAS, both the Employer and the Employee wish for the Employee to be employed
as Senior Vice President and Chief Financial Officer of the Employer. This is a
full time position. Travel may be necessary for Employee's duties.
 
NOW, THEREFORE, in consideration of the promises hereafter contained, and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto AGREE as follows:
 
1.           Consideration.  In consideration for the Employee's execution of
this Agreement, the Employer agrees that the Employee's employment shall
continue as set forth in this Agreement, the Employee shall be permitted access
to the Employer's confidential information and trade secrets and the Employee
shall be eligible to receive post-Term Severance Payments (Section 9) or the
Change in Control payment (Section 12) as set forth in this Agreement (subject
to his compliance with Sections 10 and 11 of this Agreement). The Employee
understands, acknowledges and agrees that the Employee would not receive the
consideration specified in this Section 1, except for the Employee's execution
of this Agreement and the fulfillment of the promises contained herein.
 
2.           Employment.  During the term of this Agreement, the Employee agrees
to serve as Senior Vice President, Chief Financial Officer, and as a Corporate
Officer. The Employee agrees to devote all of his business time and efforts to
the performance of his duties hereunder. The Employee shall at all times report
to, and his activities shall at all times be subject to, the direction and
control of the Chief Executive Officer, and the Board of Directors. The Employee
shall exercise such powers and comply with and perform, faithfully and to the
best of his ability, such directions and duties in relation to the business and
affairs of the Company as may from time to time be vested in or requested of
him, and shall not engage in any other business activity, whether or not for
profit, without the written authorization of the Board of Directors. If Employee
shall be elected to other offices of the Company or any of its affiliates, he
shall serve in such positions without further compensation than provided for in
this Agreement. The Employee shall perform his services under this Agreement at
such locations as may be required by the Company.
 
3.           Employment Term.  “Term,” as used in this Agreement, shall refer to
the Term of this Agreement as defined in this Section. The Term of the
employment under this agreement shall commence on Feb. 28, 2007, (the “Start
Date”) and shall initially end three years thereafter, on the day preceding the
third anniversary of the Start Date, unless terminated sooner in accordance with
the provisions hereof. The Term of employment under this Agreement shall, on
each anniversary of the Start Date thereafter (commencing with the third
anniversary of the Start Date), be automatically extended for an additional year
unless the Employer or the Employee gives written notice to the other, at least
180 days prior to such anniversary date, that he or it does not concur in such
extension. If neither party gives notice of non-concurrence in such extension,
the Term will be automatically extended for an additional year, unless
terminated sooner in accordance with the provisions hereof.
 
4.           Compensation.  The Employer agrees to pay the Employee during the
Term of this Agreement an annual base salary equal to TWO HUNDRED AND SEVENTY
FIVE THOUSAND U.S. DOLLARS And ZERO CENTS ($275,000) with the salary to be
reviewed no less than annually during the Term of this Agreement by the Board of
Directors or Compensation Committee of the Employer. In the annual salary
review, the Board of Directors may compensate the Employee for increases in the
market value of the Employee's duties and responsibilities hereunder and may
provide for performance or merit increases. The base salary of the Employee
shall not be decreased at any time during the Term of this Agreement from the
amount then in effect, unless the Employee otherwise agrees in writing. The
salary shall be payable to the Employee in accordance with the Employer's
payroll system, as determined by the Employer, but not less frequently than
monthly. All payments and benefits in this Agreement shall be subject to all
applicable federal, state and local withholding, payroll and other taxes.
 
Participation in discretionary bonuses, retirement and other employee benefit
plans and fringe benefits shall not reduce the salary payable to the Employee
under this Section 4, except as set out herein.
 
5.           Discretionary Bonuses.  Employee will be entitled to a guaranteed
cash bonus for 2007 of $165,000, pro-rated so that Employee is paid one-twelfth
(1/12) of said amount for each full month of service completed during calendar
year 2007, said bonus to be paid by March 1, 2008. During the subsequent term
hereof, the Employee is also eligible to receive a target bonus of sixty percent
(60%) of the Base Salary for each calendar year of full-time employment. Such
bonus, if any, shall be based on the Company's and the Employee's achievement
(as determined by the Company) of certain goals and objectives. Such achievement
is to be determined by the Company's Board of Directors (the “Board”) in its
sole discretion. If the Board determines the Employee is eligible to receive a
bonus under this Section, said bonus shall be paid no later than March 1 of the
following calendar year. Other than the pro-rated 2007 bonus, no bonus under
this paragraph shall be payable to the Employee with respect to any calendar
year during which his employment is terminated, regardless of the manner of such
termination.
 
6.           Stock Option Grant: Participation in Stock Option, Retirement and
Employee  Benefit Plans; Fringe Benefits.  Subject to the terms and conditions
of the option agreement annexed hereto as Exhibit A and the Employer's 2003
Stock Incentive Plan, the Employee shall be granted the right to purchase
250,000 shares of the Company's common stock, of which, the right to purchase
41,666 shares shall vest upon signing of this Agreement. The remaining 208,334
shares shall vest equally over a period of five (5) years at the rate of 20% per
year on each anniversary date of the commencement of employment. The per share
exercise price for your options grant will be determined by the closing price on
the 27th of February 2007.
 
Said options are subject to the earlier vesting, in their entirety, upon a
Change in Control, as that term is defined herein, or, should Employer elect not
to renew this agreement upon expiration of the initial term.
 
In addition to the foregoing stock options, the Employee may be entitled to
participate during the Term in any plan or arrangement of the Employer relating
to stock options, stock purchases, pension, thrift, or profit sharing benefits,
or other benefits under qualified or non-qualified deferred compensation plans,
group life insurance, medical coverage, education or any other employee benefits
that the Employer in its sole discretion may adopt or make available for the
benefit of the Employee.
 
The Employer fully reserves its rights to change, modify or discontinue any of
its stock purchase, retirement, or employee benefit plans at any time during the
Term of this Agreement in its sole and absolute discretion, and in accordance
with applicable law.
 
7.           Standards.  The Employee shall perform his duties and
responsibilities under this Agreement in accordance with such reasonable
standards as are established from time to time by the Chief Executive Officer
and/or Board of Directors of the Employer, in its sole and absolute discretion.
 
8.           Voluntary Absences; Vacations. The Employee shall be entitled to an
annual paid vacation during the Term of this Agreement in accordance with the
Employer's policy of executives of four (4) weeks per year. The timing of paid
vacations shall be scheduled in a reasonable manner by the Employee.
 
9.           Termination of Employment.
 
The Employee's employment with the Employer may terminate either by;
 
 
(a)
termination by the Board of Directors of the Employer either (i) for Cause (as
defined in Section 9(a)(iii) below) or (ii) without Cause;

 
 
(b)
termination by the Employee either for (i) Good Reason (as defined in Section
9(b) below or (ii) Not Good Reason (as defined in Section 9(b); or

 
 
(c)
death or disability of the Employee.

 


 
(a)           Termination by the Board.
 
(i)           The Board of Directors may terminate the Employee's employment at
any time, but any termination by the Employer other than termination for Cause
(as defined in Section 9(a)(iii) below) shall not prejudice the Employee's right
to receive compensation and other benefits under this Agreement, except as
otherwise stated in this Agreement. In the event of a termination for Cause, the
Employee shall have no right to receive payment, compensation or other benefits,
including payment of legal fees and expenses incurred, for any period after
termination for Cause except as otherwise required by law. Where the Employer
terminates the employment of the Employee other than termination for Cause, the
Employer shall continue to be subject to any independent obligation to the
Employee under any employee benefit plan in which the Employee is then a
participant. Where the Employee's employment is terminated for Cause, the
Employer shall have no obligation to continue to be subject to any independent
obligations to the Employee under any employee benefit plan for which the
Employee is then a participant, except as otherwise required by law.
 
(ii)           In the event that the Employee's employment ceases by reason of
the Employer's termination of the Employee's employment during the Term other
than for Cause, or if either party provides the other party with written notice
of the party's non-concurrence in the automatic extension of the Term, as set
forth in Section 3 of this Agreement, the Employer shall be obligated
concurrently with the termination of such employment, in lieu and replacement of
the Employee's entitlement to any compensation and other benefits under this
Agreement pursuant to Section 9(a)(i), to make severance payments to the
Employee in an aggregate amount that is equal to the Employee's then current
annual base salary for a period of one (1) year (collectively, the “Severance
Payments”). The Severance Payments shall be paid after termination of employment
in equal monthly installments according to the Employer's normal payroll
practices then in effect. In the event termination under this subsection occurs
before Employee has completed twelve months of service, Employers obligation to
make severance payments shall be limited to one month of base salary for each
completed full month of service, but in no case less than six months of base
salary.
 
However, if the Employer's termination of the Employee's employment without
Cause occurs in connection with, or within one and one-half (1 ½) years after, a
“Change in Control” as defined in Section 12(b) hereof, the amount payable to
the Employee shall be exclusively determined under Section 12(a) as limited by
Section 12(c) hereof, and the Employer shall not be required to make the
payments set forth in this Section. The Severance Payments under this Section
9(a)(ii) shall not be reduced by any compensation which the Employee may receive
for other employment with another employer after termination of his employment
with the Employer. In addition, the Employee shall be entitled to statutory
benefit continuation rights in accordance with COBRA (or a state law
equivalent), provided Employee makes the appropriate voluntary contribution
payments and subject to applicable law and the requirements of the Company's
health insurance plans then in effect.
 
Notwithstanding the foregoing, the Employer shall have no obligation to make any
contributions to any retirement plan applicable to the Employee after the date
the Employee ceases to be employed by the Employer except as may be required by
such applicable plan. Notwithstanding anything stated herein to the contrary,
and for purposes of clarity, should the Employer terminate the Employment of the
Employee for Cause, the Employee shall not be entitled to receive Severance
Payments. In the event of a retirement plan, the Employee shall be entitled to
contributions made by the Employer to the retirement plan on the Employee's
behalf prior to the date of the Employee's termination, which have vested and
for which the Employee is otherwise eligible in accordance with the written
terms of the official plan documents governing any applicable retirement plan.
The Employer shall have no obligation to make the Severance Payments set forth
in this Section unless the Employee fully complies with his obligations under
this Agreement, including, but not limited to, his obligations under Sections 10
and 11 of this Agreement.
 
(iii)           References in this Agreement to “termination for Cause” shall
mean termination on account of acts or omissions of the Employee which
constitute Cause as defined below. Any determination with respect to a
termination for Cause shall require the approval of the Board of Directors of
the Employer. “Cause” shall mean any of the following:
 
(A)           conviction of a felony,
 
(B)           theft from the Employer,
 
(C)           breach of fiduciary duty involving personal profit,
 
 
(D)
sustained and continuous conduct by the Employee which adversely affects the
reputation of the Employer.

 
(b)           Termination by the Employee.
 
The Employee shall have no right to terminate his employment under this
Agreement prior to the end of the Term of this Agreement, unless such
termination is either for Good Reason (as described in Section 12(a) hereof) (i)
in connection with, or within one (1) and one-half years after, a Change in
Control; or (ii) approved by the Board of Directors of the Employer. For
purposes of this Agreement, the term “Not Good Reason” shall mean such
termination by the Employee of his employment for reasons other than for Good
Reason. In the event that the Employee terminates his employment for Not Good
Reason, the Employee shall have no right to receive compensation or other
benefits, including payment of legal fees and expenses incurred (with exception
of paragraph 15), for any period after such termination except as otherwise
required by law. Where the Employee terminates his employment for Good Reason,
the Employer shall continue to be subject to any independent obligation to the
Employee under any employee benefit plan in which the Employee is then a
participant. Where the Employee terminates his employment for Not Good Reason,
the Employer shall have no obligation to continue to be subject to any
independent obligations to the Employee under any employee benefit plan for
which the Employee is then a participant, except as otherwise required by law.
 
Notwithstanding anything stated herein to the contrary, and for purposes of
clarity, should the Employee terminate his Employment for Not Good Reason, the
Employee shall not be entitled to receive Severance Payments as described in
Section 9(a)(ii). However, nothing herein shall in any way affect the Employee's
entitlement to indemnification under Paragraph 15 of the Agreement entitled
“Legal Expenses” unless Employee is terminated by the Employer prior to the Term
of this Agreement for “Cause” (as defined in Section 9(a)(iii) of the Agreement)
and the reason for Employee's termination for "Cause" is related to the claim
with respect to which indemnification is sought.
 
(c)           Death and Disability.
 
The Employee's employment under this Agreement may also cease prior to the end
of the Term of this Agreement in the event of the Employee's death or upon the
Employee becoming "Totally Disabled." For purposes of this Agreement, "Totally
Disabled" shall mean such situation where the Employee, because of injury (the
"Injury") or sickness (the "Sickness"), the Employee is unable to perform the
material duties of his regular occupation for a specified period; and, solely
due to injury or sickness, he is unable to earn more than the percentage of
their Indexed Covered Earnings (as that term is defined in the Employer's
Long-Term Disability Summary Plan Description) from working in his regular
occupation. Thereafter, "Totally Disabled" shall mean such situation where the
Employee is disabled in that his injury or sickness makes his unable to perform
the material duties of any occupation for which he may reasonably become
qualified based on education, training or experience; and solely due to such
Injury or Sickness, he is unable to earn more than the percentage of their
Indexed Covered Earnings (as that term is defined in the Employer's Long-Term
Disability Summary Plan Description). For purposes of this Agreement the
Employee shall be "Totally Disabled" as of the date he becomes entitled to
receive disability benefits under the Employer's long term disability plan. In
the event that the Employee's employment is terminated by his death or upon
becoming "Totally Disabled," the Employee or the Employee's heirs or estate (as
applicable), shall be entitled to receive (i) any accrued but unpaid salary for
services rendered to the date of termination as determined pursuant to Section
4, (ii) any vacation accrued under the Employer's policy to the date of
termination, and (iii) any accrued but unpaid expenses pursuant to Section 14 of
this Agreement. The benefits to which the Employee may be entitled upon
termination pursuant to the plans and arrangements referred to in Section 6 of
this Agreement shall be determined and paid in accordance with the terms of such
plans and arrangements.
 
(d)           The Employer shall have no obligation to make the payments set
forth herein if the Employee is in material breach of the Employee's obligations
under this Agreement. The Employee shall be obligated to execute a general
release of claims in favor of the Employer, its current and former parents,
subsidiaries, subdivisions, divisions, shareholders, Board of Directors, or
affiliated entities or persons, and the current and former directors, officers,
employees and agents of the Employer, in a form acceptable to the Employer (the
"Release"), as a condition to receiving the Severance Payments described above.
 
10.           Confidential Information and Non-Competition.
 
(a)           "Confidential Information" shall mean trade secrets or
confidential information relating to the Employer, its customers, affiliates and
their respective businesses, including, but not limited to, the identity of the
Employer's customers; the entity of distributors and suppliers of the Employer;
the identity of representatives responsible for entering into contracts with the
Employer; specific customer, distributor and supplier needs and requirements;
the details of contracts and proposals between the Employer and its customers,
distributors and suppliers; selling and marketing strategies, prices, costs and
profit margins; the names, addresses and other contact information of purchasing
agents, vendors or other entities; purchasing techniques, methods, procedures
and processes; manufacturing and production techniques, methods, procedures and
processes; other techniques, methodologies and processes used by the Employer in
the conduct of its business; techniques, methods, procedures, know-how,
show-how, prototypes and technical specifications; computer data, software,
software codes, computer models, research projects, data processing and other
programs; production and manufacturing equipment and operating practices;
information with respect to products and product formulae, designs, plans for
future business, new business, products or other developments; new or innovative
ideas, customer proposals, marketing plans and ideas, and future developments or
strategies; information pertaining to research and development, acquisitions or
divestitures, marketing and sales, cost cutting, revenue generation, or other
matters concerning the Employer's planning and strategy; and other nonpublic
financial and other information of the Employer disclosed to or known by the
Employee as a consequence of or through the Employee's employment (or other
service relationship) with the Employer (including information conceived,
originated, discovered or developed by the Employee), which information is not
generally known in the relevant trade or industry or public knowledge. The
Employee acknowledges and agrees that the Confidential Information is not
generally known or available to the public, but has been developed, compiled or
acquired by the Employer at its great effort and expense. Confidential
Information can be in any form: oral, written or machine readable, including
electronic files.
 
(b)           The Employee acknowledges and agrees that the Employer is engaged
in a highly competitive business and that its competitive position depends upon
its ability to maintain the confidentiality of the Confidential Information and
Trade Secrets which were developed, compiled and acquired by the Employer at its
great effort and expense. The Employee further acknowledges and agrees that any
disclosure, divulging, revelation or use of any of the Confidential Information,
other than in connection with the Employer's business or as specifically
authorized by the Employer, will be highly detrimental to the Employer, and that
serious loss of business and goodwill and pecuniary damage may result therefrom.
During the Employee's employment with the Employer and thereafter, the Employee
shall hold for the benefit of the Employer, and not for the Employee's own
benefit or disclosure to third parties, all Confidential Information relating to
the Employer and its business, including all Confidential Information of
customers of the Employer (i) obtained by the Employee during the Employee's
employment with the Employer and (ii) not otherwise public knowledge or
generally known in the trade or industry. The Employee shall not, without the
prior written consent of the Employer, unless compelled pursuant to the order of
a court or other governmental or legal body having jurisdiction over such
matter, communicate or divulge any such Confidential Information to anyone other
than the Employer and those designated by it. In the event the Employee is
compelled by order of a court or other governmental or legal body to communicate
or divulge any such Confidential Information to anyone other than the Employer
and those designated by it, the Employee shall promptly notify the Employer of
any such order and the Employee shall cooperate fully with the Employer in
protecting such information to the extent possible under applicable law and will
only disclose that portion of the Confidential Information necessary to satisfy
any such order.
 
(c)           Upon termination of the Employee's employment with the Company, or
at any time the Company requests, all equipment, property, documents, files,
records, notes, memoranda, designs, reports, price lists, cost sheets,
prototypes, blue prints, technical specifications, estimates, databases, home
office equipment, automobiles, computer equipment, computer files, computer
programs, plans, documents and all other property and Confidential Information
of the Employer (including all copies in all forms in the Employee's possession
or control), whether prepared by the Employee solely or jointly with others,
shall be left with or promptly returned to the Employer and shall at all times
be the property of the Employer.
 
(d)           The Employee acknowledges and agrees that the Employer is engaged
in a highly competitive business, and by virtue of the Employee's position and
responsibilities with the Employer, and the Employee's access to Confidential
Information, the Employee's engaging in any business which is directly or
indirectly competitive with the Employer will cause it great and irreparable
harm. During the period of employment as an officer and/or employee of the
Employer, the Employee will devote his available business time and best efforts
to promoting and advancing the business of the Employer. During the Term of the
Agreement and for a period of 2 years after termination of such employment (for
any reason whatsoever), the Employee agrees that he will not, in any
jurisdiction around the world in which the Employer conducts business, whether
alone or as a partner, officer, director, consultant, agent, employee or
stockholder of any company or other commercial enterprise, engage in any
business or other commercial activity which is competitive with the products and
services being designed, conceived, marketed, distributed or developed by the
Employer at the time of termination of such employment, unless written approval
is obtained from the Company's Board of Directors. For purposes of this Section,
competitive products and services shall be defined to mean non-photographic
imaging, computer-to-plate, direct-to-press, thermal laser or chemistry-free
printing plate technology products and services or any other products and
services substantially similar to the products and services designed, conceived,
marketed, distributed or developed by the Employer at the time of termination of
the Employee's employment. The Employee acknowledges, understands and agrees
that accepting such competitive employment would cause him to inevitably use,
misappropriate and disclose the Employer's Confidential Information which the
Employee came to learn during his employment with the Employer.
 
(e)           The Employee acknowledges and agrees that during the course and
solely as a result of the Employee's employment with the Employer, the Employee
has and will become aware of some, most or all of the customers of the Employer,
their names and addresses, their representatives responsible for engaging the
services of the Employer and their specific needs and requirements. The Employee
further acknowledges and agrees that the loss of such customers will cause the
Employer serious loss of business and will be detrimental to the Employer's
goodwill and will cause great and irreparable harm. During the Term of the
Agreement and for a period of one (1) year after termination of employment (for
any reason whatsoever), the Employee will not directly or indirectly either for
himself or for any other person or commercial enterprise (1) divert or take away
or attempt to divert or take away, any of the Employer's customers or business
in existence at the time of termination of such employment that the Employee had
contact with, for whom the Employee performed services during his employment
with the Employer and/or that were made known to the Employee by the Employer
during his employment with the Employer; and/or (2) solicit or attempt to
solicit, ask for, accept, or seek to do business with, for the purpose or effect
of engaging in competition with the Employer, any of the Employer's customers or
business in existence at the time of termination of such employment with whom
the Employee had contact, for whom the Employee performed services during his
employment with the Employer and/or that were made known to the Employee by the
Employer during his employment.
 
(f)           The Employee acknowledges and agrees that during the course and
solely as a result of the Employee's employment with the Employer, the Employee
has and will become aware of some, most or all of the employees of the Employer,
and has and will acquire knowledge of their qualifications, skills, abilities,
salaries, commissions, benefits and other matters with respect to such employees
not generally known to the public. The Employee further acknowledges and agrees
that any solicitation, luring away or hiring of such employees of the Employer
will cause serious loss of business and will be detrimental to the Employer's
goodwill and will cause great and irreparable harm. During the Term of the
Agreement and for a period of two years after termination of employment (for any
reason whatsoever), the Employee will not directly or indirectly either for
himself or for any other person or commercial enterprise (1) solicit or induce
any employee to terminate his employment relationship with the Employer, and/or
(2) recruit, attempt to recruit, hire, or attempt to hire any employee of the
Employer other than on behalf of the Employer.
 
(g)           The Employee hereby acknowledges and agrees that the type and
periods of restrictions imposed in Sections 10(a) through 10(f) of this
Agreement are fair and reasonable and are reasonably required for the protection
of the Employer's Confidential Information and the goodwill associated with the
business of the Employer. Further, the Employee acknowledges and agrees that the
restrictions imposed in Sections 10(a) through 10(f) will not prevent him from
obtaining suitable employment after his employment with the Employer ceases or
from earning a livelihood. The Employee hereby acknowledges, agrees and
understands that he would not be entitled to the Severance Payments (as
described in Section 9(a)(ii)) or the Change in Control payment (as described in
Section 12(a)), except for his agreement to fulfill his obligations under this
Agreement, including, but not limited to, his obligations under Sections 10 (a)
through 10(f) and Section 11 of this Agreement.
 
11.           Assignment of Inventions.  The Employee expressly understands and
agrees that any and all right or interest he may obtain in any designs, trade
secrets, technical specifications and technical data, know-how and show-how,
customer and vendor lists, marketing plans, pricing policies, inventions,
concepts, ideas, works of authorship, documentation, formulae, data, designs,
techniques, discoveries, improvements or intellectual property rights of any
kind or any interest therein (whether or not patentable or registrable under
copyright, trademark or similar statutes (including, but not limited to, the
Semiconductor Chip Protection Act) or subject to analogous protection) that he,
whether alone or jointly with others, authors, conceives, devises, develops,
reduces to practice, or otherwise obtains during the Employee's employment with
the Employer, and that (i) relate to or arise out of his employment with the
Employer; (ii) relate to the Employer's present or planned business or any of
the products or services being designed, conceived, developed, marketed,
manufactured or distributed by the Employer or that may be used in relation
therewith; (iii) result from the use of premises or personal property (whether
tangible or intangible) owned, leased or contracted for or by the Employer; (iv)
result from activities engaged in during the Employer's time; and/or (v) result
from use of Confidential Information of the Employer whether such use occurred
prior to or during the Employee's employment with the Employer (the
"Inventions"), are and shall immediately become the sole and absolute property
of the Employer and its assigns, as works made for hire or otherwise.
 
The Employee hereby assigns to the Employer the sole and exclusive right to such
Inventions. The Employee agrees that he will promptly disclose to the Employer
any and all such Inventions, and that, upon request of the Employer, the
Employee will execute and deliver any and all documents or instruments and take
any other action which the Employer shall deem necessary to assign to and vest
completely in the Employer, to perfect trademark, copyright and patent
protection with respect to, or to otherwise protect the Employer's trade secrets
and proprietary interest in such Inventions. The Employer agrees to pay any and
all copyright, trademark and patent fees and expenses or other costs incurred by
the Employee for any assistance rendered to the Employer pursuant to this
Section.
 
In the event the Employer is unable, after reasonable effort, to secure the
Employee's signature on any letters, patent, copyright or other analogous
protection relating to an Invention, the Employee hereby irrevocably designates
and appoints the Employer and any of its officers as his agent and
attorney-in-fact, to act for and on his behalf and stead to execute and file any
such application or applications and to do all other lawfully permitted acts to
further the prosecution and issuance of letters patent, copyright or other
analogous protection thereon with the same legal force and effect as if executed
by the Employee. The obligations in this Section shall continue beyond the
termination of the Employee's employment.
 
12.           Change in Control.
 
(a) (i)                      If during the Term of this Agreement there is a
Change in Control of the Employer, and the Employee's employment with the
Employer is terminated involuntarily (other than for Cause), or voluntarily for
Good Reason (as defined below), in connection with or within one and one-half (1
1/2) years after such Change in Control, then the Employee shall be entitled to
receive a lump sum cash payment as provided in Section 12(a)(ii) below. The
Employer shall have no obligation to make the payment set forth in this Section
unless the Employee fully complies with his obligations under this Agreement,
including, but not limited to, his obligations under Sections 10 and 11 of this
Agreement. The Employer shall have no obligation to make the payment set forth
in this Section in the event of the Employee's death or upon Employee becoming
"Totally Disabled" (as described in Section 9(a)(c)) on the date of a Change in
Control or within one and one-half (1 1/2) years after such Change in Control.
In such event, the payments and benefits, if any, to which the Employee may be
entitled shall be determined in accordance with Section 9(c) of this Agreement.
 
(ii)           Subject to Section 12(c) hereof, the lump sum cash payment (the
"Payment") shall be in an amount equal to three (3) times the Employee's average
annual base salary paid to the Employee by the Employer over the five (5) most
recent years ending prior to such Change in Control of the Employer (or such
portion of such period during which the Employee was a full-time employee of the
Employer). In addition, in the event of a Change in Control, all existing
options that have been granted to the Employee shall be subject to immediate
vesting.
 
(iii)           As used herein, the term "Good Reason" means, unless previously
consented to in writing by the Employee, the occurrence of any one of the
following:
 
(A)           the assignment to the Employee of duties and responsibilities that
are not at least substantially equivalent to the Employee's duties and
responsibilities with the Employer immediately prior to such Change in Control;
 
(B)           the failure to continue the Employee in a position and title that
is at least substantially equivalent to the position held by the Employee with
the Employer immediately prior to such Change in Control, except in connection
with the termination of the Employee's employment for Cause or as a result of
death or upon the Employee becoming Totally Disabled (as described in Section
9(2)(c));
 
(C)           a reduction in or failure to pay currently total annual cash
compensation in an amount equal to or greater than the sum of (i) the Employee's
salary at the highest annual rate in effect during the 12-month period
immediately prior to such Change in Control, and (ii) the bonus paid to
similarly situated employees pursuant to the acquiring Employer's executive
bonus plan for the fiscal year ending immediately prior to such Change in
Control, provided that bonus eligibility is never less than the 60% provided for
in this agreement.
 
(D)           the Employee's benefits under any employee benefit or welfare plan
of the acquiring Employer are less, or are reduced to less (subject to
Employer's right to provide equivalent benefits in cash or otherwise in kind),
other than reductions mandated by a change in law, than the benefits of
similarly situated employees under any employee benefit or welfare plan of the
acquiring Employer in effect immediately prior to such Change in Control;
 
(E)           the Employee is reassigned to a place of business which is more
than 35 miles from the current Employer's headquarters; or
 
(F)           any material breach by the Employer of this Agreement.
 
(iv)           Payment under this Section 12(a) shall be in lieu of any amount
owed to the Employee as severance payments for termination without Cause under
Sections 9(a) hereof. However, payment under this Section 12(a) shall not be
reduced by any compensation which the Employee may receive from other employment
with another employer after termination of his employment with the Employer. The
Employer shall have no obligation to make any contributions to any retirement
plan that may be applicable to the Employee after a Change in Control of the
Employer. The Employee shall be entitled to contributions made by the Employer
to any retirement plan that may be applicable to the Employee on the Employee's
behalf prior to a Change in Control of the Employer, which have vested and for
which the Employee is otherwise eligible in accordance with the written terms of
the official plan documents governing any applicable retirement plan.
 
(b)           A "Change in Control of the Employer," for purposes of this
Agreement, shall be deemed to have taken place if as the result of, or in
connection with, any cash tender or exchange offer, merger, or other business
combination, sale of assets or contested election, or any combination of the
foregoing transactions, the persons who were directors of the Employer before
such transaction shall cease to constitute a majority of the Board of Directors
of the Employer or any successor institution.
 
(c)           The Employer shall have no obligation to make the payments set
forth herein if the Employee is in material breach of the Employee's obligations
under this Agreement. The Employee shall be obligated to execute a general
release of claims in favor of the Employer, its current and former parents,
subsidiaries, subdivisions, divisions, shareholders, Board of Directors, or
affiliated entities or persons, and the current and former directors, officers,
employees and agents of the Employer, in a form acceptable to the Employer (the
"Release"), as a condition to receiving the payments set forth in this Section.
 
13.           Remedies.  The Employee acknowledges and agrees that compliance
with the covenants set forth in this Agreement is necessary to protect the
business and goodwill of the Employer and that any breach of Sections 10 through
11 of this Agreement will result in irreparable and continuing harm to the
Employer, for which money damages may not provide adequate relief. Accordingly,
in the event of any breach or anticipatory breach of Sections 10 and 11 by the
Employee, the Employer and the Employee agree that the Employer shall be
entitled to the following particular forms of relief as a result of such breach,
in addition to any remedies otherwise available to it at law or equity: (a)
injunctions, whether temporary, preliminary or permanent, enjoining or
restraining such breach or anticipatory breach, and the Employee hereby consents
to the issuance thereof forthwith and without bond by any court of competent
jurisdiction; and (b) recovery of all reasonable sums and costs, including
attorneys' fees, incurred by the Employer to enforce the provisions of Sections
10 and 11.
 
14.           Expenses: Automobile Allowance.
 
(a)           The Employee is authorized to incur, during the Term of this
Agreement, reasonable expenses for promoting the business of the Employer,
including without limitation expenses for entertainment, travel and similar
items. The Employer will promptly reimburse the Employee for all such expenses,
upon the presentation by the Employee, from time to time, of an itemized account
of such expenses.
 
(b)           During the Term of this Agreement, the Employer shall provide
Employee with an automobile allowance of $1000 per month, and the Employer shall
reimburse the Employee (upon submission by him of reasonably itemized accounts
thereof) for all gasoline, tolls, and parking.
 
15.           Legal Expenses. The Employer shall indemnify and hold harmless the
Employee from and against any and all costs and liabilities, including without
limitation reasonable attorneys' fees, arising out of or in connection with
becoming, being or having been an officer or director of the Employer, except in
relation to matters as to which the Employee shall be finally adjudged not to
have acted in good faith in the reasonable belief that his action or failure to
act was in the best interest of the Employer.
 
16.           Successors and Assigns; Assumption by Successors. All rights
hereunder shall inure to the benefit of the parties hereto, their personal or
legal representatives, heirs, successors or assigns. This Agreement may not be
assigned or pledged by the Employee. The Employer will require any successor
(whether direct or indirect, by purchase, assignment, merger, consolidation or
otherwise) to all or substantially all of the business and/or assets of the
Employer in any consensual transaction expressly to assume this Agreement and to
agree to perform hereunder in the same manner and to the same extent that the
Employer would be required to perform if no such succession had taken place.
References herein to the Employer will be understood to refer to the successor
or successors of the Employer, respectively.
 
17.           Other Contracts. The Employee shall not, during the Term of this
Agreement, have any other paid employment (other than with a subsidiary or
affiliate of the Employer), except with the prior approval of the Board of
Directors of the Employer.
 
18.           Entire Agreement. This Agreement constitutes the entire agreement
between the parties with respect to the subject matter contained herein, and
supersedes all prior employment agreements and understandings, whether written
or oral, except for the Employer's Code of Business Conduct and Ethics,
Corporate Communications Disclosure Procedures, Insider Trading Policy Statement
and 2003 Stock Incentive Plan which are incorporated herein by reference.
 
19.           Amendments or Additions.  There are currently no oral
representations, agreements or understandings which affect the enforceability of
this Agreement, and no alteration or variation of the terms of this Agreement
can be valid unless made in writing and signed by both parties, wherein specific
reference is made to this Agreement.
 
20.           Section Headings.  The section headings used in this Agreement are
included solely for convenience and shall not affect, or be used in connection
with, the interpretation of this Agreement.
 
21.           Severability.  Each promise and provision contained in this
Agreement shall be enforceable independently of every other promise and
provision in this Agreement. If any provision contained in this Agreement is
determined to be partially or totally invalid or unenforceable in any respect,
such determination shall not affect any other provision of this Agreement, but
this Agreement shall be considered divisible as to such provision which shall
become null and void, leaving the remainder of this Agreement in full force and
effect.
 
22.           Governing Law. This Agreement shall be governed by the laws of the
United States where applicable and otherwise by the laws of the State of New
Hampshire, without giving effect to the conflicts of laws principles thereof.
 
23.           Arbitration of Disputes and Jury Waivers.
 
(a)           The parties hereto agree to arbitrate any dispute, claim, or
controversy ("claim") against each other arising out of the cessation of the
Employee's employment, any claim of unlawful discrimination or harassment that
might or did arise during or as a result of the Employee's employment which
could have been brought before an appropriate government administrative agency
or in an appropriate court, including but not limited to claims of age
discrimination under the Age Discrimination in Employment Act of 1967, as
amended, as well as any claim or controversy arising under this Agreement. The
Arbitration shall be arbitrated by one arbitrator in accordance with the
National Rules for the Resolution of Employment Disputes of the American
Arbitration Association. The decision or award of the arbitration shall be final
and binding upon the parties. Any arbitral award may be entered as a judgment or
order in any court of competent jurisdiction. Any claims under Sections 10 and
11 of this Agreement shall not be subject to arbitration, but shall be subject
to the remedies set forth in Section 13 hereof.
 
(b)           If for any reason this arbitration provision is declared
unenforceable, the Employee agrees to waive any right he may have to a jury
trial with respect to any dispute or claim against the Employer relating to this
Agreement, his employment, termination or any terms and conditions of
employment, including, but not limited to claims of age discrimination under the
Age Discrimination in Employment Act of 1967, as amended.
 
(c)           The Employee has been advised of his right to consult with counsel
regarding this Agreement. The Employee's acceptance of this Agreement can be
revoked any time within seven (7) days of signing this Agreement, but such
revocation must be signed and in writing. The Employee has been afforded at
least twenty-one (21) days to consider this Agreement.
 

 

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have knowingly and voluntarily executed this
Agreement this 27th day of February, 2007.
 
PRESSTEK, INC. (the “Employer”)
 
By: /s/ Edward J. Marino
Edward J. Marino
Chief Executive Officer,
By Direction
Of the Compensation Committee of the
Board of Directors




/s/ Jeffrey Cook
Jeffrey Cook
(the "Employee")

